DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant filed amendment on 05/12/2022. Claims 14-19 are pending. Claims 1-6, and 11 are canceled. Claims 14-19 are newly added. Claims 14-19 are rejected After careful consideration of applicant arguments, the examiner finds them to be not persuasive.
Claim Objections
3.	Claim 14 is objected to because of the following informalities:
	Claim 14 recites “parsing, by the merchant service platform …; verifying, the merchant service platform …; transmitting, the merchant service platform…”
Those limitations should be written “parsing, by the merchant …”. verifying, by the merchant …; transmitting, by the merchant …”
Appropriate corrections are required.
4.	For purpose of examination the claim will be interpreted as follows.
parsing, by the merchant service platform, the NFC tag content;
verifying, by the merchant service platform, the parsed NFC tag content by comparing the parsed NFC tag content to the merchant information;
transmitting, by the merchant service platform, the verified parsed NFC tag content, the Tag ID, and a receipt account information of a merchant to the payment platform.
Rejection under 35 USC § 101
5.	The rejection under 35 USC § 101 due to cancellation of claim 1 is  withdrawn.
Claim Rejections - 35 USC §112
6.	The rejections under 35 USC § 112(a) due to cancellation of claim 1 are withdrawn.
Rejections under 35 U.S.C. § 102
7.	The rejection under 35 USC § 102 due to cancellation of claim 1 is  withdrawn.
Claim Rejections - 35 USC § 112

8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claims 14-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Lack of Algorithm
10.	Claim 14 recites “payment platform” and “merchant service platform”. 
The platforms are not described in the Specification. In Applicant’s remarks (dated 05/12/2022, page 6), the term “platform” is defined by the “computer device” of PGPub FIG. 3 and paragraph 112. However, Applicant’s Specification has not tied the platforms to the “computer device”. Further Applicant’s Specification describes a single “computer device” performing the data processing method. The instant claim, however, is performed by multiple devices- “mobile device”, “merchant service platform”, and “payment platform”. Therefore, such an association would not be proper.
11.	The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention, (MPEP 2161.01). 
12.	Claims 15-19 are rejected under the same rationale as claim 14 because claims 15-19 inherit the deficiencies of claim 14 due to their dependency.

Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
14.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANULLA ABDULLAEV whose telephone number is (571)272-4367. The examiner can normally be reached Monday-Friday 9:30AM -4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANULLA ABDULLAEV/            Examiner, Art Unit 3692                                                                                                                                                                                            
/CALVIN L HEWITT II/            Supervisory Patent Examiner, Art Unit 3692